AO 458 (Rev. 06/09) Appearance of Counsel

ooo on Sn

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

 

_ UNITED STATES OF AMERICA )
Plaintiff )
V. ) Case No. 19-MJ-00291 (RLM)
Tehuti Ayeboafo )
Defendant )
APPEARANCE OF COUNSEL
To: | The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

/\
KZ St =
Ss S \ 4 “
Attorney's signature

ey

Tehuti Ayeboafo__(as CJA mentee under lead counsel Sally Butler) ¢

 

Date: 05/21/2019

 

 

 

CHRISTOPHER WRIGHT CW8079

Printed name and bar number

Law Office of Christopher Wright
305 Broadway
Suite 1001
New York, NY 10007
Address

chris@wrightmarinelli.com
E-mail address

 

 

(212) 822-1419

Telephone number

(917) 591-5008
FAX number
